Citation Nr: 0108394	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  00-08 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from June 
to December 1987.

In October 1999, the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, determined 
the veteran had not submitted new and material evidence to 
reopen a previously denied claim for service connection for a 
right knee disorder-diagnosed as patellofemoral syndrome.  
He appealed the RO's decision to the Board of Veterans' 
Appeals (Board), and he testified at a hearing in June 2000 
in support of his claim.


FINDINGS OF FACT

1.  Service connection for a right knee disorder was 
previously denied by the Board in a decision dated in October 
1990.

2.  Evidence associated with the claims file since the 
October 1990 Board decision is essentially duplicative of the 
evidence that was on file when that decision was made, and is 
not shown to be so significant that it must be considered in 
order to fairly decide whether the appellant is entitled to 
service connection for a right knee disorder.


CONCLUSIONS OF LAW

1.  The Board's October 1990 decision denying a claim of 
entitlement to service connection for a right knee disorder 
is final.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. 
§§ 20.1100, 20.1105 (2000).

2.  New and material evidence has not been submitted to 
reopen the previously denied claim of service connection for 
a right knee disorder.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a), (c) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Governing statutory and regulatory provisions stipulate that 
unappealed decisions of the RO and decisions of the Board are 
final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  See 
38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156, 20.1100-06 (2000).

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The United 
States Court of Appeals for Veterans Claims (Court)  has held 
that materiality contemplates evidence that "tend[s] to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence: VA must first determine whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, VA may evaluate the merits after ensuring the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.  See 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc) and Winters 
v. West, 12 Vet. App. 203 (1999) (en banc).  However, since 
the well-grounded requirement has been totally eliminated by 
recently enacted legislation, the Board will limit this 
review only to the question of whether new and material 
evidence has been submitted to reopen the claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).

The Board finds that no prejudice to the appellant is 
exercised by the Board's appellate disposition herein for two 
reasons: (1) the statement and supplemental statements of the 
case issued in connection with this appeal provided notice of 
the applicable law and regulations pertaining to new and 
material evidence, specifically 38 C.F.R. § 3.156, and, (2) 
the Board's review of the claim under the more flexible Hodge 
standard accords the appellant a less stringent "new and 
material" evidence threshold to overcome.  Cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Fossie v. West, 12 
Vet. App. 1 (1998).

Service connection for a right knee disorder was previously 
denied by the Board in a decision dated in October 1990.  
This decision is final.  38 U.S.C.A. § 7104(b) (West 1991).

The Board will not reopen the appellant's claim of service 
connection for a right knee disorder at this time because it 
has found that the evidence submitted or associated with the 
record since the 1990 Board decision is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

In October 1990 the Board determined that service connection 
was not warranted because, although not noted during the 
veteran's July 1986 military entrance examination, there was 
clear and unmistakable evidence sufficient to rebut the 
presumption of soundness that arouse when he was accepted 
into service because other evidence of record indicated that 
the veteran had a right knee disorder that existed prior to 
his military service-which was not aggravated during service 
beyond its natural progression.  38 U.S.C.A. §§ 1111, 1131, 
1137, 1153 (which, formerly, were sections 311, 331, 337, 
353, respectively); see also 38 C.F.R. §§ 3.303, 
3.304, 3.306; Akins v. Derwinski, 1 Vet. App. 228 (1991); 
Bagby v. Derwinski, 1 Vet. App. 225 (1991); Verdon v. Brown, 
8 Vet. App. 529 (1996); Doran v. Brown, 6 Vet. App. 283, 286 
(1994); Miller v. West, 11 Vet. App. 345 (1998).  The Board's 
other findings involved the veteran's right ankle, which is 
not an issue at this time.

The Board based the 1990 decision, in part, on medical 
records of treatment that the veteran had received prior to 
service-including in July 1973 when his doctor sutured a 
laceration along the inner portion of his right thigh.  The 
Board also considered records of treatment that he had 
received in July 1982 for a mild muscle strain in his left 
calf, which he sustained while playing baseball, in addition 
to other records concerning treatment that he had received in 
June 1983 for complaints of pain in his left foot and heel 
while running, records pertaining to treatment later that 
year in September 1983 for a rib contusion sustained while 
playing football, and records concerning more recent 
treatment received in March 1987 for a soft-tissue injury to 
his right foot, causing pain and swelling, when a car rolled 
over it.  Although none of those records mentioned an injury 
or treatment specifically involving the right knee, the 
veteran's service medical records (SMRs) did contain several 
such references to a pre-service injury to his right knee, in 
particular while playing football.

The veteran's SMRs showed that he reported to sick call in 
October 1987 complaining of pain in his right knee.  There 
was slight edema and possible effusion to the lateral side of 
the patellar tendon.  Also, motion, pressure and palpation 
caused some pain.  There was further evidence of crepitus 
("a click") on the lateral side of the knee during McMurray 
testing.  The diagnosis was a possible tear of the right 
meniscus cartilage.  Four days later, he again reported to 
sick call, but when examined there were no signs of effusion 
in the knee, and the drawer and McMurray signs both were 
negative.  The only positive finding was evidence of a 
patellofemoral grind.  The diagnosis was patellofemoral 
syndrome.  But even more significantly, however, when 
examined on both of those occasions he explicitly reported a 
history of similar knee pain prior to service-after injuring 
this same knee while playing football.

Later dated records from service show the veteran had 
additional complaints of pain in his right knee on two 
occasions in November 1987, and there were signs of some 
effusion, edema, and a large hematoma.  There were no 
indications, however, of laxity or instability (the drawer, 
Lachman, and McMurray tests all were negative), and he again 
reported having injured this same knee prior to service while 
playing football, when he tore a ligament in it.  The 
physician in service continued to suspect that he might have 
a lateral tear of the meniscus cartilage.  He requested 
stronger medication, indicating that in the past his civilian 
doctor always had given him Tylenol 3, but the treating 
physician in service did not believe that stronger medication 
was warranted and cited a possible addiction if prescribed.

A Medical Board convened later in November 1987 to determine 
whether the veteran should be discharged from the military.  
The Medical Board noted a 2-year history of right knee pain, 
pre-existing service, and that, according to the veteran, 
a civilian doctor who had treated him prior to service had 
suggested that he probably was suffering from torn cartilage.  
It further was noted that he had fluid drained from this knee 
prior to service.  But at the time of the Medical Board's 
inquest, he had full range of motion in his right knee, 
albeit with some pain at 40 degrees.  He also had tenderness, 
medially and laterally, along the joint line, patellar 
crepitus and grinding in the knee, and a positive quadriceps 
inhibition test.  There were no indications of effusion or of 
varus or valgus instability or laxity (he had a negative 
drawer sign and negative pivot shift), and X-rays of the knee 
were within normal limits.  Patellofemoral syndrome was 
diagnosed.  Based on the results of its inquiry, the Medical 
Board concluded that the veteran's right knee disorder 
existed prior to service (EPTS).  He was medically discharged 
from the military in December 1987 due to physical disability 
attributable to the pre-existing condition.

After concluding that the veteran had a right knee disorder 
prior to service, the Board in 1990 also addressed the issue 
of whether the pre-existing condition was aggravated during 
service beyond its natural progression.  The Board determined 
that the pre-existing right knee condition was not aggravated 
in service because, although the veteran received treatment 
on several occasions during service for symptoms (pain, etc.) 
referable to his right knee, those manifestations were merely 
a continuation of the same symptoms that he had experienced 
prior to service-with no appreciable increase or advancement 
in the underlying pathology of his disability, as a whole, 
while on active duty.  Browder v. Derwinski, 1 Vet. App. 204 
(1991); Lapaosky v. Brown, 4 Vet. App. 331 (1993); see also 
Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 1994); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991) (mere temporary or 
intermittent flare-ups during service of a pre-existing 
condition are not sufficient to be considered aggravation in 
service unless the underlying condition, as contrasted to the 
symptoms, is worsened).  Also, in the case of Verdon v. 
Brown, 8 Vet. App. 529 (1996), the Court held that the usual 
effects of treatment during service to ameliorate a pre-
existing condition does not automatically constitute 
aggravation where the condition is no more disabling than it 
was prior to service.

The remaining evidence considered by the Board in connection 
with the veteran's claim in October 1990 consisted of several 
lay statements from him, a transcript of oral testimony that 
he gave under oath during an October 1989 hearing, letters 
that he purportedly sent his parents in June and July 1987 
while in service, and a March 1989 statement from his father.  
But since all these statements were provided by laymen who 
did not have the training, expertise or experience that would 
qualify them to offer competent opinions on the determinative 
issue of medical causation-to etiologically link the 
veteran's right knee disorder to his service in the military, 
either via direct incurrence in service or by way of 
aggravation of a pre-existing condition-that evidence was 
essentially insufficient to for a favorable determination.  
See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

When the Board already has denied a claim for a VA benefit, 
the decision is final and binding on the veteran based on the 
evidence then of record ,unless new and material evidence 
warranting a reopening is submitted, at which time, it could 
be reopened and considered de novo.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a); Evans v. Brown, 9 Vet. App. 273 (1996).  
Otherwise, no claim based upon the same factual basis shall 
be considered.  See 38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. 
§§ 3.105(a), 20.1100.

The Board must determine whether new and material evidence 
has been received because it affects the Board's jurisdiction 
to reach the underlying claim and adjudicate it de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If 
the Board finds that no such evidence has been presented, 
that is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Id.  Further 
analysis, beyond consideration of whether the evidence 
received is new and material, is neither required nor 
permitted.  Id. at 1384.  See also Butler v. Brown, 9 
Vet. App. 167, 171 (1996).

As noted earlier, evidence is considered "new" if it was 
not of record at the time of the last final disallowance of 
the claim and if it is not merely cumulative or redundant of 
other evidence that was then of record.  38 C.F.R. 
§ 3.156(a); Struck v. Brown, 9 Vet. App. 145, 151 (1996); 
Blackburn v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 
5 Vet. App. 95, 98 (1993).  Evidence is "material" if it 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence submitted or otherwise obtained since the 
Board's October 1990 decision consist only of:  a) additional 
statements from the veteran and the transcript of the oral 
testimony that he gave during his more recent hearing, in 
June 2000; b) a November 1998 statement from his parents; and 
c) a November 1998 statement from his high school principal 
and the present and past football coaches.

Since all the evidence submitted since 1990 consist of lay 
statements, the Board should point out that lay speculation 
particularly as it pertains to medical issues involving the 
presence or etiology of a disability would not be probative 
to a claim on appeal and therefore, would be deemed to be not 
material.  See Pollard v. Brown, 6 Vet. App. 11 (1993) 
(pursuant to Espiritu v. Derwinski, 2 Vet. App. 492 (1992), 
lay testimony attempting to diagnose frostbite or arthritis 
in service held to not be competent evidence for such 
purpose, and thus not material); see also, Moray v. Brown, 5 
Vet. App. 211 (1993) (lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under 
38 U.S.C.A. § 5108).

The allegations the veteran made in his more recent 
statements, and while testifying during his more recent 
hearing, are essentially the same as those he had made 
prior to the Board denying his claim in October 1990.  So 
this evidence is not new.  See Reid v. Derwinski, 2 Vet. App. 
312 (1992).  In other words, he always has claimed that he 
did not have a right knee disorder prior to service-but 
rather, that he initially injured his right knee during 
service, while training.  He also always has alleged that, 
even assuming for the sake of argument that he did have a 
right knee disorder prior to service, there still was 
aggravation of the pre-existing condition during service 
beyond its natural progression.  So merely to reiterate 
these very same contentions in his more recent statements and 
hearing testimony is cumulative and redundant of his earlier 
assertions and, therefore, not sufficient to reopen his 
claim.

The same can be said about the statement from the veteran's 
parents-particularly insofar as the recollections of his 
father contained therein because he also reiterates 
essentially the same memories that he earlier had made prior 
to the Board's decision in October 1990.  His statement is 
cumulative or repetitive in nature and not new for purposes 
of reopening the claim.  See Reid, supra.

The only remaining evidence is the statement from the 
veteran's high school principal and the football coaches-
dating back to 1981.  They essentially declare  that the 
veteran did not play football in high school, either on the 
freshman, junior varsity or varsity teams.  So, the implied 
inference, although not expressly stated, is that, since the 
veteran did not play football on any of those teams in high 
school, he could not possibly have injured his right knee 
during either practice or competition.  However, this 
evidence adds nothing new to the veteran's claim, especially 
since he admitted during his hearing in June 2000 that, 
although he did not play organized high school football, he 
still played football in his neighborhood as a recreational 
sport (i.e., sand lot).  Even though he was quick to point 
out that he never injured his knee in that latter capacity, 
he acknowledged in other testimony during his hearing, 
nonetheless, that he had completely concocted (entirely made 
up and altogether fabricated) the whole notion of having 
injured his knee prior to service, while playing football, 
simply to get an earlier out of the military because he did 
not feel as though he was receiving the proper treatment for 
his knee.  He also has mentioned in other statements that he 
wanted out of the military because he missed his girlfriend, 
too,  and simply could not deal with the "unpleasantries of 
basic training."  See the April 2000 substantive appeal, VA 
Form 9.

On further testimony during the same hearing, the veteran 
also acknowledged that he did not experience any problems 
with his right knee after the supposed initial injuries in 
service until suffering an aneurysm and a stroke on his left 
side several years later, after service-when he had to begin 
compensating for the functional impairment (imbalance, etc.) 
on that side of his body by placing more weight and stress on 
his right knee.  The veteran's inconsistent recollections 
on what is true and what is not true, even abiding by the 
holding in Justus v. Principi, 3 Vet. App. 510, 513 (1992), 
only serve to impeach his credibility.  "The credibility of 
a witness can be impeached by a showing of interest, bias, 
inconsistent statements, or, to a certain extent, bad 
character."  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), 
citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992).  

Indeed, even his representative all but acknowledged as much 
during the hearing by specifically requesting consideration 
of the issue of aggravation in light of him openly recanting 
his earlier statements to doctors in service about injuring 
his knee prior to service, and since there was evidence that 
he had "reinjured" the knee during service.  See the 
transcript of the hearing at page 7.  Furthermore, even the 
veteran, himself, also seriously entertained this 
possibility-albeit when prodded by his representative during 
questioning-by testifying about how the trauma in service 
during boot camp and later during infantry school 
"reinjured" his right knee.  See the transcript of the 
hearing at page 4.  

Consequently, inasmuch as none of the evidence submitted or 
otherwise obtained since the Board's October 1990 decision 
can be regarded to be both "new and material" so as to 
permit the reopening of the previously denied claim of 
service connection for a right knee disorder, the current 
appeal must be denied.  See Hickson v. West, 11 Vet. App. 
374, 378 (1998); Spalding v. Brown, 10 Vet. App. 6, 11 
(1996); Moray v. Brown, 5 Vet. App. 211, 214 (1993).


ORDER

The petition to reopen the claim for service connection for a 
right knee disorder is denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

